125 U.S. 642 (1888)
JOHNSON
v.
CHRISTIAN.
No. 195.
Supreme Court of United States.
Submitted April 2, 1888.
Decided April 16, 1888.
Decree vacated May 14, 1888.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
*643 Mr. Attorney General and Mr. D.H. Reynolds for appellant.
Mr. U.M. Rose for appellees.
MR. JUSTICE BLATCHFORD delivered the opinion of the court.
This is a suit in equity, brought in the Circuit Court of the United States for the Eastern District of Arkansas, by George Christian and Jerry Stuart, against Joel Johnson, to obtain a decree for the release of certain land from liability under a deed of trust. The defendant appeared and answered, a replication was filed, and proofs were taken. The court, on final hearing, made a decree in favor of the plaintiffs. The defendant has appealed to this court.
On looking into the record, we can find no evidence of the jurisdiction of the Circuit Court. The bill commences in this way: "The complainants, George Christian and Jerry Stuart, citizens of the county of Chicot and State of Arkansas, would respectfully represent," etc. Joel Johnson is the sole defendant, but there is no allegation as to his citizenship, nor does that appear anywhere in the record. Under these circumstances, *644 this court must take notice for itself of the absence of the averment of the necessary facts to show the jurisdiction of the Circuit Court, and must reverse the decree, in accordance with the settled practice.
It is only necessary to refer to the case of Continental Ins. Co. v. Rhoads, 119 U.S. 237, where it was said, citing numerous cases: "It was settled at a very early day that the facts on which the jurisdiction of the Circuit Courts rest must, in some form, appear on the face of the record of all suits prosecuted before them;" and that "it is error for a court to proceed without its jurisdiction is shown."
It was also said in the same case, citing Morgan v. Gay, 19 Wall. 81, and Robertson v. Cease, 97 U.S. 646, that, if the party in regard to whom the necessary citizenship was not shown actually possessed such citizenship, the record could not be amended in this court so as to show the fact, but that the court below might, in its discretion, allow that to be done when the case should get back there.
In accordance with these views,
The decree of the Circuit Court is reversed, with costs, and the case is remanded to that court for further proceedings.
Mr. Rose thereupon, on the 28th of April, 1888, presented and obtained leave to file the following petition, entitled in the cause.
"The appellees beg leave to ask for a reconsideration of the judgment herein, because it is based on an obvious oversight.
"The opinion states that the object of the suit was `to obtain a decree for the release of certain land from liability under a deed of trust.'
"But the object was to enjoin the execution of a judgment in ejectment obtained by appellant in the court below against the appellees.
"The bill states: `That afterwards said defendant, [claiming] by virtue of said sale and purchase, instituted his suit in ejectment on the law side of the court, and your complainants, not being admitted to interpose their equitable defence to the *645 same, he did at the ____ term, 188_, obtain judgment in ejectment against them, and now seeks to oust them of the possession of said lands by writ of possession founded on said judgment.' Tr. 3.
"There is a prayer for temporary and permanent injunctions against the judgment at law. Tr. 4.
"The answer admits the allegations as to the judgment at law. Tr. 40.
"Of course in that case the judgment could only be enjoined by the Federal Court, and the citizenship of the parties is of no significance. Freeman v. Howe, 24 How. 450, and cases cited; Stone v. Bishop, 4 Clifford, 597; Dunn v. Clarke, 8 Pet. 1; O'Brien County v. Brown, 1 Dillon, 588; St. Luke's Hospital v. Barclay, 3 Blatchford, 262; Railroad Companies v. Chamberlain, 6 Wall. 748; Jones v. Andrews, 10 Wall. 327."
On the 14th of May, 1888, MR. JUSTICE BLATCHFORD delivered the opinion of the court.
In this case, on the 16th of April last, this court made a decree reversing with costs the decree of the Circuit Court and remanding the case to that court for further proceedings. This was done upon the view that the record contained no evidence of the jurisdiction of the Circuit Court, arising out of the citizenship of the parties; but the fact was overlooked that the bill states that the defendant had obtained a judgment in ejectment in the same court, (the Circuit Court of the United States for the Eastern District of Arkansas,) and was seeking to oust the plaintiffs from the possession of the land involved, by a writ of possession founded on the judgment. The bill further sets forth that the plaintiffs in this suit, who are the appellants, had not been admitted to interpose in the ejectment suit an equitable defence to the same, which they state with particularity in the bill in this suit, and which they seek to avail themselves of herein. One of the prayers of the bill is for a perpetual injunction restraining the defendant from enforcing or attempting to enforce against the land the judgment in ejectment. The answer admits the recovery of the judgment in the same court.
*646 This is sufficient to give the Circuit Court jurisdiction of the case, without any averment of the citizenship of the parties; and not only is the present suit in equity merely an incident of and ancillary to the ejectment suit, but no other court than the one which rendered the judgment in the ejectment suit could interfere with it or stay process in it, on the grounds set forth in the bill. Minnesota Co. v. St. Paul Co., 2 Wall. 609, 633; Krippendorf v. Hyde, 110 U.S. 276; Pacific Railroad v. Missouri Pacific Railway, 111 U.S. 505.
The decree made by this court on the 16th of April last is therefore vacated, and the case will stand for hearing on the merits at the next term of this court, in its order on the docket.